412 F.2d 848
Grady Alton HILL, Rayburn B. Hill and Johnnie Daniel Hill, Appellants,v.UNITED STATES of America, Appellee.
No. 26485.
United States Court of Appeals Fifth Circuit.
June 5, 1969.

John S. Tucker, Jr., Birmingham, Ala., for appellants.
Macon L. Weaver, U.S. Atty., R. Macey Taylor, Asst. U.S. Atty., Birmingham, Ala., of appellee.
Before TUTTLE and GEWIN, Circuit Judges, and COMISKEY, District Judge.
PER CURIAM:


1
We have carefully considered the contentions made here by appellants and find them without merit.  Specifically, we find ample evidence of proof of the conspiracy to violate the federal alcohol tax statutes; that no prejudicial error resulted from the statement by one witness that a co-conspirator had pleaded guilty in light of the cautionary instruction given by the trial court, Roe v. United States (5 Cir., 1963) 316 F.2d 617; and finally, that the trial court did not err in denying the motion to dismiss the indictment for want of a speedier trial.  United States v. Ewell, 383 U.S. 116, 86 S. Ct. 773, 15 L. Ed. 2d 627.

The judgment is

2
Affirmed.